Citation Nr: 0600613	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1998, for the award of a 10 percent evaluation for bilateral 
varicose veins.  

2.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg, prior to December 2, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg, prior to December 2, 1999.

4.  Entitlement to an increased evaluation for varicose veins 
of the right leg, evaluated as 20 percent disabling from 
December 2, 1999.

5.  Entitlement to an increased evaluation for varicose veins 
of the left leg, evaluated as 20 percent disabling from 
December 2, 1999.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence shows that, prior to 
January 12, 1998, the veteran's varicose veins of the right 
leg and left leg were essentially normal on examination in 
November 1996; had no ulcers, scars or dermatitis; and had a 
largest vein of only three millimeters (mm) diameter.  

3.  The competent medical evidence shows that, prior to 
December 2, 1999, the veteran's varicose veins of the right 
leg and left leg did not result in varicose veins of one to 
two centimeters (cm) diameter; or persistent edema, stasis 
pigmentation, ulcers or eczema.  

4.  The competent medical evidence shows that since December 
2, 1999, the veteran's varicose veins of the right leg and 
left leg have not resulted in varicose veins over two cm in 
diameter, marked distortion, sacculation, episodes of 
ulceration, or eczema.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 12, 
1998, for the award of a 10 percent evaluation for bilateral 
varicose veins, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right leg, prior to December 2, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the left leg, prior to December 2, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (2005).

4.  The criteria for an increased evaluation for varicose 
veins of the right leg, evaluated as 20 percent disabling 
from December 2, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7120 (2005).

5.  The criteria for an increased evaluation for varicose 
veins of the left leg, evaluated as 20 percent disabling from 
December 2, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May and August 
2004; rating decisions in April 1999 and September 2000; 
statements of the case in November 1999 and February 2002; 
and supplemental statements of the case in November 2003 and 
January 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA treatment records show treatment of a number of conditions 
throughout the appeal period.  A June 1996 VA outpatient 
treatment report provides that the veteran's largest varicose 
vein was three mm in diameter.  He was wearing support 
stockings.  In November 1996, the veteran complained of pain 
but he was essentially normal on examination.  In December 
1998, the veteran was diagnosed with varicose veins of mild 
to moderate severity, bilateral lower extremities, veins in 
the feet more affected than in the lower legs and the lower 
legs more affected than the thighs.  The veteran was provided 
compression hose and instructions to avoid prolonged standing 
and elevate his legs while in bed.  In April 2002, he stated 
that elevation did little to help the pain.  

VA examination reports dated in March and October 1996 
diagnosed the veteran with prominent superficial veins on 
lower extremities and superficial varicose veins of both 
legs, respectively.  The March 1996 VA examination found that 
the veteran's skin was without ulcers, scars, dermatitis, 
edema, or abnormal pigmentation.  The October 1996 
examination found that the veteran's skin was intact and 
without ulcers.  All of the veins decreased quickly in the 
supine position.  On his left inner thigh, the veteran had a 
patch of superficial blood vessels, that became prominent on 
standing, that was 14 cm long.    

The report of a January 1999 VA examination provides that the 
veteran complained of aching nearly all the time and 
inability to stand in one position for a long time.  The pain 
increased with walking and standing.  He reported frequent 
swelling in the ankle during the day which was better when he 
slept.  He also took warm baths and elevated his legs to 
reduce the swelling.  He used Jobst stockings on each leg to 
prevent swelling and they helped.  He sat down often to 
relieve pain.  

On physical examination, the veteran had varicosities on the 
right foot and ankle, right thigh, behind the right knee, and 
behind the right thigh.  They were tender to palpation, and 
those that were visible had a purplish discoloration.  There 
was no edema in the right leg, although the veteran was 
wearing a Jobst stocking.  There was no skin breakdown or 
ulcer.  The left leg, left ankle, and left foot were worse 
than the right leg and his left anterior thigh was also worse 
than the right leg with more visible and palpable varicose 
veins.  These areas were tender and there was a slight purple 
discoloration of the veins that were distended.  There was no 
edema, skin breakdown, or ulcers on the left leg.  There was 
a slight pigment loss bilaterally but no other skin changes.  
The veteran complained of itching a lot but the examiner did 
not see any signs of eczema.  

The veteran said that his job was to drive a forklift.  He 
had difficulty with it at times but it worked out because he 
could take breaks during which he massaged his legs.  He 
could not do any job that required standing, such as an 
assembly line.  He had quit an assembly line job in 1996 due 
to his inability to stand at least three hours before a 
break.  He had tried construction but it had too much 
standing.  

The diagnosis was varicose veins, both legs, moderate 
severity.  The veteran was symptomatic most of the time.  It 
was somewhat controlled with compression stockings.  There 
was no skin breakdown at present.  

The report of a July 2000 VA examination provides that the 
veteran complained of difficulty at work due to pain.  His 
legs ached all the time and were worse with walking or 
activity.  Hot baths, elevation, and massages helped his 
legs.  The elevation helped relieve the edema and Jobst 
stockings helped but the edema did not ever go away 
completely.  

On physical examination, the veteran had too many 
varicosities on both legs to count.  The examiner opined that 
they had increased in severity since the last VA examination 
she had done.  The veteran's legs were tender throughout both 
legs and he had multiple spider veins on both legs.  There 
was trace pedal edema in both legs.  

The pertinent diagnosis was varicose veins of both lower 
extremities too numerous to count.  The veteran must 
currently wear Jobst stockings, rest a lot and take pain 
medication in order to get relief.  The varicosities had 
worsened in the past year.  He appeared to have good arterial 
circulation by the fact that he had good pulses.  

The report of an August 2002 VA examination provides that the 
veteran complained of pain in both legs after walking one 
block, as well as occasional swelling, more on the left.  
Pain was relieved by resting and elevating feet.  He denied 
ulcers or areas that were hard to heal.  

Physical examination revealed multiple superficial varicose 
veins with no peripheral edema, erythremia, or skin 
breakdown.  The pertinent assessment was bilateral 
superficial varicose veins of both extremities, left greater 
than right, with reported pain and swelling on standing.  

The report of a September 2004 VA examination provides that 
the veteran complained of pain in the calves, toes and thighs 
that was present most of the time and was a 10 on a scale of 
one to 10.  He tried to massage the legs for relief and used 
Ibuprofen 800 mg up to eight times a day.  He also complained 
of swollen ankles with prolonged walking or sitting for more 
than one hour.  He had noticed some reddish bumps that 
disappeared with elevation of the legs.  He had not noted 
ulceration or breakdown of the skin.  He also complained of 
pain and swelling of the knees, that was helped by elevation 
of the feet and bathing in Epsom salts.  He also noted 
decreased strength and the need for a cane, as well as 
numbness, tingling and burning.  

On physical examination, there were clusters of superficial 
varicosities noted behind the knees, on the thigh, around the 
ankles, and on the feet bilaterally. Those on the knee were 
more prominent on the right than the left.  Those on the 
thigh were more prominent on the left than the right.  The 
veteran complained of soreness to touch from the toes to the 
thighs.  No clubbing, cyanosis, or edema was noted.  The skin 
was intact with normal temperature.  No rash or eczema was 
noted.  There were no blisters or ulcers.  The veteran was 
noted to be wearing compression stockings that he said helped 
with swelling.  The diagnosis was superficial varicose veins 
with limitations as mentioned in history; to rule out 
peripheral neuropathy, an EMG was scheduled.  

A November 2004 addendum stated that the veteran underwent a 
venous triple scan to evaluate the deep and superficial 
venous systems of the bilateral lower extremities from the 
femoral veins to the ankles.  Some findings suggested axial 
neuropathy in the left peroneal and tibial nerves and L2-S1 
radiculopathy.  The examiner opined that there was no 
relationship between these findings and the veteran's 
superficial varicose veins.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case, various periods of ratings 
are being considered and will be addressed chronologically.

While this appeal was pending, the applicable rating criteria 
for cardiovascular system disabilities (including varicose 
veins) was amended effective January 12, 1998.  63 Fed. Reg. 
37778-37779 (July 14, 1998).  The veteran has been provided 
both sets of criteria by the RO.

The Board will evaluate the veteran's claims under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004), in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with the precedents of the 
United States Supreme Court (Supreme Court) and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.

Under the criteria in effect prior to January 12, 1998, mild 
or asymptomatic varicose veins warrant a noncompensable 
evaluation.  A 10 percent rating is warranted for bilateral 
or unilateral varicose veins that are moderate, with 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation warrant a 20 percent evaluation for 
unilateral involvement or a 30 percent evaluation for 
bilateral involvement.  A 40 percent evaluation is warranted 
for unilateral, and a 50 percent evaluation is applicable for 
bilateral, varicose veins that are severe in degree, 
involving superficial veins above and below the knee with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, with marked distortion and sacculation, edema 
and episodes of ulceration, with no involvement of deep 
circulation.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under the criteria which became effective January 12, 1998, 
varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent disabling is available for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  

The Note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2005).

As a general matter, the Board is aware of the complaints of 
pain the veteran has made in correspondence and during a 
hearing throughout the appeal period.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as one addressing whether a service-
connected disability satisfies diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that his service-connected varicose veins warrant 
any of the claimed higher evaluations.

Effective date prior to January 12, 1998, for the award 
of a 10 percent evaluation for bilateral varicose veins

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than January 
12, 1998, for the award of a compensable evaluation for 
bilateral varicose veins.  

The cited evidence of record fails to show that the veteran's 
varicose veins were moderate and thus merited a compensable 
evaluation under the criteria in effect prior to January 12, 
1998.  While the veteran did report complaints of pain and 
use support hose, and possibly had saphenous involvement in 
October 1996, in June 1996 his largest varicose vein was only 
three mm in diameter.  He was essentially normal on 
examination in November 1996.  VA examinations in 1996 found 
that the veteran had no ulcers, scars or dermatitis, and all 
veins decreased quickly in the supine position.  Diagnostic 
Code 7120 (1997).

Therefore, the Board finds that the criteria for compensable 
ratings for varicose veins were not met prior to January 12, 
1998.  The preponderance of the evidence is against the claim 
for an effective date earlier than January 12, 1998, for the 
assignment of 10 percent ratings for varicose veins and the 
claim is denied.

Evaluations in excess of 10 percent for varicose veins of 
the right leg and the left leg, prior to December 2, 1999

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
each leg, for the period prior to December 2, 1999, under any 
of the applicable criteria.  

The report of a January 1999 VA examination is negative for 
evidence of moderately severe varicose veins.  There is no 
indication of varicosities of the long saphenous vein, or of 
varicose veins in size from one-to-two centimeters in 
diameter.  Thus a 30 percent evaluation for bilateral 
involvement is not warranted.  Diagnostic Code 7120 (1997).  
The January 1999 VA examination report is also negative for 
persistent edema, stasis pigmentation, ulcers or eczema.  
Thus, higher evaluations are not warranted under the current 
criteria.  Diagnostic Code 7120 (2005).

Therefore, the Board finds that the criteria for ratings 
greater than 10 percent for varicose veins were not met prior 
to December 2, 1999.  The preponderance of the evidence is 
against the claim and the claim is denied.

Evaluations in excess of 20 percent for varicose veins of the
right leg and the left leg, from December 2, 1999

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
each leg, from December 2, 1999, under any of the applicable 
criteria.

In order to merit a single evaluation under the old criteria 
in excess of the two current 20 percent evaluations, the 
cited evidence would need to show that the veteran's 
bilateral condition warranted a 50 percent evaluation.  
However, the evidence is negative for evidence that the 
veteran's bilateral varicose veins are severe in degree, 
range over two centimeters in diameter, or result in marked 
distortion, sacculation, or episodes of ulceration.  Thus, a 
higher evaluation is not warranted under the old criteria.  
Diagnostic Code 7120 (1997).

With respect to the new criteria, the evidence is negative 
for persistent eczema or ulceration.  Thus, neither the 
varicose veins of the right leg or the left leg warrant a 40 
percent evaluation under the new criteria.  Diagnostic Code 
7120 (2005).  

The Board is aware of the veteran's contentions that his 
service-connected varicose veins have interfered with his 
employment in the past.  Despite these assertions, the Board 
finds that the veteran's service-connected varicose veins do 
not warrant evaluations in excess of the current schedular 
evaluations.  The record contains no evidence of any unusual 
or exceptional circumstances, such as employment records 
showing marked interference with employment, or treatment 
records showing frequent periods of hospitalization, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, the Board finds 
that referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)






ORDER

An effective date prior to January 12, 1998, for the award of 
a 10 percent evaluation for bilateral varicose veins is 
denied.

An evaluation in excess of 10 percent for varicose veins of 
the right leg, prior to December 2, 1999, is denied.

An evaluation in excess of 10 percent for varicose veins of 
the left leg, prior to December 2, 1999, is denied.

An increased evaluation for varicose veins of the right leg, 
evaluated as 20 percent disabling from December 2, 1999, is 
denied.

An increased evaluation for varicose veins of the left leg, 
evaluated as 20 percent disabling from December 2, 1999, is 
denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


